—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from so much of an order of the Supreme Court, Kings County (Rappaport, J.), dated April 13, 1999, as, in effect, granted that branch of the defendants’ motion which was to vacate a prior order of the same court, dated February 25, 1999, striking so much of the answer as was asserted on behalf of the defendant Alvin Nicholson.
Ordered that the order is affirmed insofar as appealed from, with costs.
The grounds for vacatur delineated in CPLR 5015 (a) are not exclusive, and the Supreme Court has the inherent authority to vacate its own order “for sufficient reason, in the furtherance of justice” (Ladd v Stevenson, 112 NY 325, 332; see, State of New York v Kama, 267 AD2d 225; 56 Marquis, Inc. v Mosello, 239 AD2d 544; Matter of Delfín A., 123 AD2d 318). Here, the court providently exercised its discretion in vacating its prior order. Bracken, J. P., Joy, Thompson, Goldstein and Feuerstein, JJ., concur.